Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 1 of 17 Page ID #:50




 1 Reed S. Waddell (State Bar No. 106644)
   rwaddell@frandzel.com
 2 Gerrick M. Warrington (State Bar No. 294890)
   gwarrington@frandzel.com
 3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
   1000 Wilshire Boulevard, Nineteenth Floor
 4 Los Angeles, California 90017-2427
   Telephone: (323) 852-1000
 5 Facsimile: (323) 651-2577
 6 Attorneys for Appellee FIRST-CITIZENS
   BANK & TRUST COMPANY
 7
 8
                                  UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                         WESTERN DIVISION
11
12
     In re                                            Case No. 2:19-cv-08277-DMG
13
     AKHOIAN ENTERPRISES, INC.,                       Chapter 7
14
                        Debtor.                       Bankr. Case No. 1:17-bk-10017-MT
15                                                    Bankr. Adv. No. 1:18-ap-01127-MT
16 AKHOIAN ENTERPRISES, INC.,                         APPELLEE FIRST-CITIZENS
   JOHN AKHOIAN, and TAMAR                            BANK & TRUST COMPANY’S
17 AKHOIAN,                                           NOTICE OF MOTION AND
                                                      MOTION TO DISMISS
18                      Appellants,                   BANKRUPTCY APPEAL FOR
                                                      LACK OF JURISDICTION
19            v.
                                                      Date: December 13, 2019
20 FIRST-CITIZENS BANK & TRUST                        Time: 9:30 a.m.
   COMPANY, et al.,                                   Crtrm.: 8C
21                                                            United States Courthouse
             Appellees.                                       350 West 1st Street
22                                                            Los Angeles, CA 90012
23                                                    The Hon. Dolly M. Gee
24
25
26
27
28
     3544852.1 | 100102-0181
                                                   1                   Case No. 2:19-cv-08277-DMG
                        NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 2 of 17 Page ID #:51




                                                                                   1
                                                                                                                                TABLE OF CONTENTS
                                                                                   2
                                                                                   3
                                                                                       I.        JURISDICTIONAL STATEMENT .............................................................. 8
                                                                                   4
                                                                                       II.       INTRODUCTION ........................................................................................... 8
                                                                                   5
                                                                                   6 III.        RELEVANT FACTS ....................................................................................... 9

                                                                                   7 IV.         DISCUSSION................................................................................................. 12
                                                                                   8        A.     The District Court Must Dismiss This Appeal for Lack of Jurisdiction,
                                                                                   9        as The Notice of Appeal was Untimely. ............................................................. 12
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10
                                                                                            B.     The Time to Appeal the Dismissal Order Was Not Tolled. .................... 12
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                            C.     The Time to Appeal the Dismissal Order Was Never Extended. ........... 13
                                                                                  12
                                                                                  13 V.          CONCLUSION .............................................................................................. 14
                                                   (323) 852-1000




                                                                                  14
                                                                                  15
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     2                   Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 3 of 17 Page ID #:52




                                                                                   1                                           TABLE OF AUTHORITIES
                                                                                   2
                                                                                                                                                                                                         Page(s)
                                                                                   3
                                                                                   4 Federal Cases
                                                                                   5 Gugliuzza v. Fed. Trade Comm’n (In re Gugliuzza), 852 F.3d 884, 889
                                                                                   6        (9th Cir. 2017). .................................................................................................... 8
                                                                                   7 In re Matter of Ramsey, 612 F.2d 1220, 1222 (9th Cir. 1980) .................................. 8
                                                                                   8 In re Ozenne, 841 F.3d 810 (9th Cir. 2016) ............................................................ 13
                                                                                   9 Preblich v. Battley, 181 F.3d 1048 (9th Cir. 1999) ............................................. 5, 12
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 In re Weston, 41 F.3d 493 (9th Cir. 1994)............................................................... 13
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 Wiersma v. Bank of W. (In re Wiersma), 483 F.3d 933 (9th Cir. 2007).......... 5, 8, 12
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 Federal Statutes
                                                                                  13 28 U.S.C. § 158(a) ................................................................................................... 12
                                                   (323) 852-1000




                                                                                  14 28 U.S.C. § 158(c)(2) .............................................................................................. 12
                                                                                  15 Federal Rules
                                                                                  16 Fed. R. Bankr. P. 8002 ............................................................................................. 12
                                                                                  17 Fed. R. Bankr. P. 8002(a) .................................................................................... 5, 12
                                                                                  18 Fed. R. Bankr. P. 8002(b) ........................................................................................ 13
                                                                                  19 Fed. R. Bankr. P. 8002(b)(1)(D) .............................................................................. 13
                                                                                  20 Fed. R. Bankr. P. 8002(d)(1) ................................................................................... 13
                                                                                  21 Fed. R. Bankr. P. 8012 ............................................................................................... 5
                                                                                  22 Fed. R. Bankr. P. 8013(a)(2)(C) .............................................................................. 15
                                                                                  23 Fed. R. Bankr. P. 8015(a)(6).................................................................................... 15
                                                                                  24 Fed. R. Bankr. P. 8015(g) ........................................................................................ 15
                                                                                  25 Fed. R. Bankr. P. 8015(h) ........................................................................................ 15
                                                                                  26 Fed. R. Bankr. P. 9023 ............................................................................................. 12
                                                                                  27 Fed. R. Bankr. P. 9024 ............................................................................................. 12
                                                                                  28
                                                                                        3544852.1 | 100102-0181
                                                                                                                                      3                   Case No. 2:19-cv-08277-DMG
                                                                                                           NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 4 of 17 Page ID #:53




                                                                                   1 Local Rules
                                                                                   2 L.R. 7-3 ...................................................................................................................... 6
                                                                                   3 L.R. 7-4 ...................................................................................................................... 4
                                                                                   4 L.R. 7-6 ...................................................................................................................... 5
                                                                                   5 L.R. 7-8 ...................................................................................................................... 5
                                                                                   6 L.R. 7-9 ...................................................................................................................... 5
                                                                                   7 L.R. 7-10 .................................................................................................................... 5
                                                                                   8 L.R. 8-1 ...................................................................................................................... 8
                                                                                   9 L.R. 16-12(e).............................................................................................................. 6
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12
                                                                                  13
                                                   (323) 852-1000




                                                                                  14
                                                                                  15
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       3544852.1 | 100102-0181
                                                                                                                                      4                   Case No. 2:19-cv-08277-DMG
                                                                                                           NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 5 of 17 Page ID #:54




                                                                                   1                             CORPORATE DISCLOSURE STATEMENT
                                                                                   2            Pursuant to Rules 8012 of the Federal Rules of Bankruptcy Procedure,
                                                                                   3 counsel for Appellee First-Citizens Bank & Trust Company certifies that it is not a
                                                                                   4 publically traded company and that it is a wholly-owned subsidiary of First Citizens
                                                                                   5 BancShares Inc., a publically traded company trading as FCNCA on the NASDAQ.
                                                                                   6
                                                                                   7
                                                                                                                   NOTICE OF MOTION AND MOTION
                                                                                   8
                                                                                       TO THE HONORABLE DOLLY M. GEE, UNITED STATES DISTRICT
                                                                                   9
                                                                                       COURT, PARTIES IN INTEREST AND THEIR COUNSEL:
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10
                                                                                                PLEASE TAKE NOTICE that on December 13, 2019, at 9:30 a.m. in
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                       Courtroom 8C of the above-referenced Court, Appellee First-Citizens Bank & Trust
                                                                                  12
                                                                                       Company (“Bank”) will and hereby does move the Court for an order dismissing the
                                                                                  13
                                                   (323) 852-1000




                                                                                       instant bankruptcy appeal for lack of jurisdiction.
                                                                                  14
                                                                                                PLEASE TAKE FURTHER NOTICE that pursuant to L.R. 7-4, the
                                                                                  15
                                                                                       following is a concise statement of relief that the Bank seeks. The Bank seeks
                                                                                  16
                                                                                       dismissal of the instant appeal based on lack of jurisdiction. The District Court lacks
                                                                                  17
                                                                                       appellate jurisdiction to consider this appeal because Appellants Akhoian
                                                                                  18
                                                                                       Enterprises, Inc. (“AEI”), John Akhoian (“J. Akhoian”) and Tamar Akhoian (“T.
                                                                                  19
                                                                                       Akhoian” and together with J. Akhoian, “Akhoians” and together with AEI and J.
                                                                                  20
                                                                                       Akhoian, “Appellants”) failed to file a timely notice of appeal of the Dismissal
                                                                                  21
                                                                                       Order (the order which is the subject of this appeal). In particular, Rule 8002(a) of
                                                                                  22
                                                                                       the Federal Rules of Bankruptcy Procedure requires a notice of appeal to be filed
                                                                                  23
                                                                                       within the 14 days of the entry of the order. Fed. R. Bankr. P. 8002(a). The failure to
                                                                                  24
                                                                                       file a notice of appeal with this 14-day period results in the appellate court lacking
                                                                                  25
                                                                                       jurisdiction to consider the appeal. Wiersma v. Bank of W. (In re Wiersma), 483 F.3d
                                                                                  26
                                                                                       933, 938 (9th Cir. 2007) (“The timely appeal requirement is jurisdictional.” (citing
                                                                                  27
                                                                                       Preblich v. Battley, 181 F.3d 1048, 1056 (9th Cir. 1999)).
                                                                                  28
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     5                   Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 6 of 17 Page ID #:55




                                                                                   1            Here, the Dismissal Order was entered on May 24, 2019, but the Notice of
                                                                                   2 Appeal was not filed until September 23, 2019, a total of 123 days after entry of the
                                                                                   3 Dismissal Order. Because the Notice of Appeal was untimely, the District Court
                                                                                   4 lacks jurisdiction over the instant appeal, and it must be dismissed for that reason.
                                                                                   5            The Bankruptcy Court previously denied the Appellants’ “motion to
                                                                                   6 reconsider” the Dismissal Order, finding that the Dismissal Order was final and that
                                                                                   7 the motion to reconsider was untimely (beyond 14 days from entry of the Dismissal
                                                                                   8 Order). The Appellants never sought to extend the time to appeal the Dismissal
                                                                                   9 Order, although they did seek (and obtained) permission to extend the time to appeal
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 the order denying their “motion to reconsider.” But the Appellants did not appeal
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 that order. Instead, they appealed an entirely different order. In particular, the
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 Appellants’ motion to extend time to appeal sought permission to appeal the July 5,
                                                                                  13 2019, Order Overruling Objection by John and Tamar Akhoian to Order Dismissing
                                                   (323) 852-1000




                                                                                  14 Adversary Proceeding With Prejudice (“Order Overruling Objection”) (Adv. Dkt.
                                                                                  15 43). (RJN 3), not the Dismissal Order, which was entered on May 24, 2019.
                                                                                  16 Accordingly, this Court must dismiss this bankruptcy appeal for lack of jurisdiction.
                                                                                  17            PLEASE TAKE FURTHER NOTICE that pursuant to L.R. 7-9, not later
                                                                                  18 than twenty-one (21) days before the date designated for the hearing of this Motion,
                                                                                  19 any party opposing this Motion shall serve upon all other parties and file with the
                                                                                  20 Clerk either (a) the evidence upon which the opposing party will rely in opposition
                                                                                  21 to the motion and a brief, but complete, memorandum which shall contain a
                                                                                  22 statement of all the reasons in opposition thereto and the points and authorities upon
                                                                                  23 which the opposing party will rely, or (b) a written statement that that party will not
                                                                                  24 oppose the motion. Evidence presented in all opposing papers shall comply with the
                                                                                  25 requirements of L.R. 7-6, 7-7 and 7-8.
                                                                                  26            PLEASE TAKE FURTHER NOTICE that pursuant to L.R. 7-10, the Bank
                                                                                  27 may, not later than fourteen (14) days before the date designated for the hearing of
                                                                                  28 this Motion, serve and file a reply memorandum, and declarations or other rebuttal
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     6                   Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 7 of 17 Page ID #:56




                                                                                   1 evidence. Absent prior written order of the Court, the opposing party shall not file a
                                                                                   2 response to the reply.
                                                                                   3            PLEASE TAKE FURTHER NOTICE that pursuant to L.R. 7-3 and L.R.
                                                                                   4 16-12(e), this Motion is exempt from the meet and confer requirements of L.R. 7-3.
                                                                                   5            WHEREFORE, the Bank seeks an order from this Court:
                                                                                   6            1.        Dismissing this instant bankruptcy appeal for lack of jurisdiction; and
                                                                                   7            2.        Such further relief as the Court deems appropriate.
                                                                                   8
                                                                                   9 DATED: November 15, 2019                    FRANDZEL ROBINS BLOOM &
                                                                                                                                 CSATO, L.C.
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10
                                                                                                                                 REED S. WADDELL
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11                                             GERRICK M. WARRINGTON
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12
                                                                                  13
                                                   (323) 852-1000




                                                                                                                                 By:         /s/ Gerrick M. Warrington
                                                                                  14
                                                                                                                                       GERRICK M. WARRINGTON
                                                                                  15                                                   Attorneys for Appellee FIRST-CITIZENS
                                                                                  16                                                   BANK & TRUST COMPANY

                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     7                   Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 8 of 17 Page ID #:57




                                                                                   1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                   2            Appellee First-Citizens Bank & Trust Company (“Bank”) submits this
                                                                                   3 memorandum of points and authorities in support of its motion for an order
                                                                                   4 dismissing the instant bankruptcy appeal, which appeal was filed by Appellants
                                                                                   5 Akhoian Enterprises, Inc. (“AEI”), John Akhoian (“J. Akhoian”), and Tamar
                                                                                   6 Akhoian (“T. Akhoian” and together with J. Akhoian, “Akhoians” and together with
                                                                                   7 AEI and J. Akhoian, “Appellants”). For the reasons set forth below the instant
                                                                                   8 appeal must be dismissed for lack of jurisdiction.
                                                                                   9
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 I.         JURISDICTIONAL STATEMENT
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11            In accordance with Local Rule 8-1, which requires movant to provide a plain
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 statement of the statutory or other bases for the District Court to exercise
                                                                                  13 jurisdiction over this Motion, this Court has jurisdiction to determine its own
                                                   (323) 852-1000




                                                                                  14 jurisdiction (or lack thereof, as is the case here). Gugliuzza v. Fed. Trade Comm’n
                                                                                  15 (In re Gugliuzza), 852 F.3d 884, 889 (9th Cir. 2017).
                                                                                  16
                                                                                  17 II.        INTRODUCTION
                                                                                  18            This bankruptcy appeal arises from an untimely notice of appeal filed by the
                                                                                  19 Appellants 123 days after entry of the Dismissal Order (i.e., the order being
                                                                                  20 appealed). No timely tolling motions were filed. No extensions were granted to
                                                                                  21 allow the Appellants to appeal the Dismissal Order. While the Appellants were
                                                                                  22 granted permission by the Bankruptcy Court to appeal the Order Overruling
                                                                                  23 Objection, that order is an entirely different order than the order presently on appeal.
                                                                                  24 Accordingly, the Notice of Appeal of the Dismissal Order was untimely, and as a
                                                                                  25 result, the District Court lacks jurisdiction to consider this bankruptcy appeal and
                                                                                  26 this appeal must, therefore, be dismissed. Wiersma v. Bank of W. (In re Wiersma),
                                                                                  27 483 F.3d 933, 938 (9th Cir. 2007) (citation omitted); In re Matter of Ramsey, 612
                                                                                  28 F.2d 1220, 1222 (9th Cir. 1980) (“An untimely notice [of appeal] deprives the
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     8                   Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 9 of 17 Page ID #:58




                                                                                   1 district court of jurisdiction to review the bankruptcy court’s order or judgment.”)
                                                                                   2 (citations omitted).
                                                                                   3
                                                                                   4 III.       RELEVANT FACTS
                                                                                   5            On May 24, 2019, the Bankruptcy Court dismissed the Adversary Proceeding
                                                                                   6 with prejudice and on the merits (“Dismissal Order”) (Adv. Dkt. 36). (RJN 1).
                                                                                   7            On June 12, 2019, the Akhoians filed an objection to the Dismissal Order
                                                                                   8 (“Objection”) (Adv. Dkt. 38). On June 19, 2019, the Bank filed a reply (“Reply”)
                                                                                   9 (Adv. Dkt. 39).
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10            On June 26, 2019, the Bankruptcy Court held a hearing on the Objection and
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 Reply. The Bankruptcy Court published a tentative ruling on June 25, 2019 (“June
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 25 Tentative Ruling”) (RJN 2). In the June 25 Tentative Ruling, the Bankruptcy
                                                                                  13 Court found that (1) the Dismissal Order was final, (2) the Dismissal Order was
                                                   (323) 852-1000




                                                                                  14 never appealed, and (3) the Objection was apparently a “motion for reconsideration”
                                                                                  15 of the Dismissal Order, but (4) the motion was “too late.” Further, the Court found
                                                                                  16 that the motion “raises no additional issues that were not already considered.”
                                                                                  17            On July 5, 2019, the Bankruptcy Court entered its Order Overruling Objection
                                                                                  18 by John and Tamar Akhoian to Order Dismissing Adversary Proceeding With
                                                                                  19 Prejudice (“Order Overruling Objection”) (Adv. Dkt. 43). (RJN 3).
                                                                                  20            On August 8, 2019, the Akhoians filed a Motion to Extend Time to Appeal
                                                                                  21 the Order Overruling Objection (“Motion to Extend Time to Appeal”) (Adv.
                                                                                  22 Dkt. 45). (RJN 4). In particular, the Motion to Extend Time to Appeal sought
                                                                                  23 permission to etend the time to appeal the Order Overruling Objection, not the
                                                                                  24 Dismissal Order. In particular, the Motion to Extend Time to Appeal discusses the
                                                                                  25 facts and circumstances surrounding the Akhoians’ counsel’s failure to file a notice
                                                                                  26 of appeal of the Order Overruling Objection entered on July 5, 2019, as Docket
                                                                                  27 Number 43. (See Motion to Extend Time to Appeal, pages 7 – 8). The Motion to
                                                                                  28 Extend Time to Appeal analyzes the 14-day appeal deadline for the Order
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     9                   Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 10 of 17 Page ID #:59




                                                                                   1 Overruling Objection as beginning on July 5, 2019, and ending on July 19, 2019.
                                                                                   2 (Id. at page 9, lines 17-23). Finally, the prayer for relief in the motion requests that
                                                                                   3 the Bankruptcy Court do the following:
                                                                                   4            grant this motion for a 21 day extension of the time from the date of
                                                                                                entry of the court’s order granting this motion, within which the
                                                                                   5            Plaintiffs may file their Notice of Appeal of the Court’s prior Order
                                                                                                denying Plaintiffs’ objections to the Court’s prior Order Dismissing the
                                                                                   6            Debtor and the Plaintiffs’ Adversary Complaint with prejudice, on the
                                                                                                merits, as to all causes of action, as to all parties, entered into the record
                                                                                   7            by this court on July 5, 2019.
                                                                                   8 (Motion to Extend Time to Appeal, page 13, line 23 – page 14, line 4)
                                                                                   9 (emphasis added). The Motion to Extend Time to Appeal further attaches a
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 copy of the Notice of Appeal which the Akhoians state that they are
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 proposing to file if the motion is granted:
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12            To expedite matters, a true and correct copy of Plaintiffs’s [sic] “Notice
                                                                                                of Appeal” that they propose to file with this court should this motion
                                                                                  13            be granted, is attached hereto as Exhibit “A” and incorporated herein
                                                   (323) 852-1000




                                                                                                by reference.
                                                                                  14
                                                                                  15 (Id.). A review of the Notice of Appeal attached as Exhibit A to the Motion to
                                                                                  16 Extend Time to Appeal reveals that the order to-be-appealed is described as “Order
                                                                                  17 Overruling Objections By John And Tamar Akhoian To Order Dismissing
                                                                                  18 Adversary Proceeding With Prejudice (Docket #43, Entered July 5, 2019).” (Id.,
                                                                                  19 page 24 of 27).
                                                                                  20            On August 27, 2019, the chapter 7 trustee filed an opposition to the Motion to
                                                                                  21 Extend Time to Appeal (Adv. Dkt. 48). On August 28, 2019, the Bank filed an
                                                                                  22 opposition to the Motion to Extend Time to Appeal (Adv. Dkt. 49).
                                                                                  23            On September 3, 2019, the Akhoians filed a reply to the oppositions
                                                                                  24 (“Reply”) (Adv. Dkt. 50). (RJN 5). The Reply states that it is being filed:
                                                                                  25            in support of [Akhoians’] previously filed motion requesting an
                                                                                                extension of time within which they can file a Notice of Appeal of this
                                                                                  26            Court’s prior Order dismissing their prior Adversary Complaint, on the
                                                                                                merits, as to all causes of action with respect to all defendants, entered
                                                                                  27            into the record by this court on July 5, 2019 (Dkt. No. 43). . . .
                                                                                  28 (Reply, page 2, lines 1-5) (emphasis added).
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     10                  Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 11 of 17 Page ID #:60




                                                                                   1            Although this statement in the Reply is somewhat misleading, given the
                                                                                   2 confusing title to the Order Overruling Objection, the Reply specifically identifies
                                                                                   3 (a) the docket number of the Order Overruling Objection (Dkt. No. 43), and (b) the
                                                                                   4 July 5th date of entry for the Order Overruling Objection. By contrast, the Dismissal
                                                                                   5 Order was entered on May 24, 2019, as docket number 36.
                                                                                   6            On September 11, 2019, the Bankruptcy Court held a hearing on the Motion
                                                                                   7 to Extend Time to Appeal and, after oral argument and based on its tentative
                                                                                   8 decision, the Court granted the motion based on its tentative decision. The
                                                                                   9 discussion at the hearing revolved around an extension of time to appeal the July 5th
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 order, not the Dismissal Order.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11            On September 17, 2019, the Bankruptcy Court entered its Notice of Tentative
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 Ruling re Motion to Extend Time Within Which to File a Notice of Appeal (“Notice
                                                                                  13 of Tentative”) (Adv. Dkt. 52). (RJN 6). The Notice of Tentative identifies the
                                                   (323) 852-1000




                                                                                  14 Motion to Extend Time to Appeal and discusses the relief sought therein (all of
                                                                                  15 which relates to the Order Overruling Objection entered on July 5th, not the
                                                                                  16 Dismissal Order entered on May 24th). (See id., page 5, lines 2-5).
                                                                                  17            On October 4, 2019, the Bankruptcy Court entered its Order Granting
                                                                                  18 Extension of Time to Appeal the Order Overruling Objection (“Order Extending
                                                                                  19 Time to Appeal”) (Adv. Dkt. 59) (RJN 7). The Order Extending Time to Appeal
                                                                                  20 specifically identifies and grants the Motion to Extend Time to Appeal (Adv. Dkt.
                                                                                  21 45). Order Extending Time to Appeal at page 2, lines 13-14 (providing that the
                                                                                  22 Motion to Extend Time to Appeal “is granted and [the Akhoians] are to file their
                                                                                  23 Notice of Appeal by October 2, 2019.”). The Motion to Extend Time to Appeal,
                                                                                  24 which the Bankruptcy Court granted, does not seek to extend the time to appeal the
                                                                                  25 Dismissal Order. Rather, as discussed above, the Motion to Extend Time to Appeal
                                                                                  26 only sought permission to extend the time to appeal the Order Overruling Objection.
                                                                                  27 Accordingly, no extension of time to appeal the Dismissal Order was ever sought
                                                                                  28 and no extension to that order was ever granted by the Bankruptcy Court.
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     11                  Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 12 of 17 Page ID #:61




                                                                                   1            On September 23, 2019, the Akhoians filed a Notice of Appeal (“Notice of
                                                                                   2 Appeal”) (Adv. Dkt. 54). (RJN 8). However, the Notice of Appeal identified the
                                                                                   3 Dismissal Order entered on May 24, 2019, at Docket No. 36 as the order being
                                                                                   4 appealed, not the Order Overruling Objection entered on July 5, 2019, at Docket No.
                                                                                   5 43, as requested in the Motion to Extend Time to Appeal.
                                                                                   6
                                                                                   7 IV.        DISCUSSION
                                                                                   8            A.        The District Court Must Dismiss This Appeal for Lack of
                                                                                   9                      Jurisdiction, as The Notice of Appeal was Untimely.
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10            A notice of appeal must be filed within 14 days after entry of the order being
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 appealed. Fed. R. Bankr. P. 8002(a)(1). “Entry” means when the order appears on
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 the CM/ECF docket. Fed. R. Bankr. P. 8002(a)(5)(A)(i). The failure to file a timely
                                                                                  13 appeal of a bankruptcy court order is mandatory and “jurisdictional.” Wiersma v.
                                                   (323) 852-1000




                                                                                  14 Bank of W. (In re Wiersma), 483 F.3d 933, 938 (9th Cir. 2007) (citing Preblich v.
                                                                                  15 Battley, 181 F.3d 1048, 1057 (9th Cir. 1999)). In particular, 28 U.S.C. § 158(a)
                                                                                  16 governs appeals of bankruptcy court orders to the district courts of the United States,
                                                                                  17 and § 158(c)(2) provides that:
                                                                                  18            An appeal under subsections (a) and (b) of this section shall be taken in
                                                                                                the same manner as appeals in civil proceedings generally are taken to
                                                                                  19            the courts of appeals from the district courts and in the time provided by
                                                                                                Rule 8002 of the Bankruptcy Rules.
                                                                                  20
                                                                                  21 28 U.S.C. § 158(c)(2) (emphasis added).
                                                                                  22            Here, the Dismissal Order was entered on May 24, 2019. But the Akhoians
                                                                                  23 did not file their Notice of Appeal until September 23, 2019—some 123 days after
                                                                                  24 entry of the Dismissal Order. As a result, the appeal was untimely and this appeal
                                                                                  25 must be dismissed for lack of jurisdiction.
                                                                                  26            B.        The Time to Appeal the Dismissal Order Was Not Tolled.
                                                                                  27            If a party makes a timely post-judgment “tolling motion,” the time to appeal
                                                                                  28 is tolled until “entry of the order disposing of the last such remaining motion.” Fed.
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     12                  Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 13 of 17 Page ID #:62




                                                                                   1 R. Bankr. P. 8002(b)(1). To be timely, however, a tolling motion must be filed
                                                                                   2 within 14 days after entry of the order or judgment being appealed. Preblich v.
                                                                                   3 Battley, 181 F.3d at 1057 (citing prior version of Fed. R. Bankr. P. 8002(b) which
                                                                                   4 provided for 10-day period); Fed. R. Bankr. P. 9023 (requiring motion to be filed
                                                                                   5 within 14 days after entry of order or judgment); Fed. R. Bankr. P. 8002(b)(1)(D)
                                                                                   6 (providing that a Rule 9024 motion is timely “if the motion is filed within 14 days
                                                                                   7 after the judgment is entered”).
                                                                                   8            Here, the Dismissal Order was entered on May 24, 2019. The time for filing a
                                                                                   9 timely tolling motion expired at midnight on June 7, 2019. The Akhoians did not file
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 any motion (or other document) within this 14-day period. Instead, on June 12,
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 2019, five days after the 14-day window had closed, the Akhoians filed their
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 Objection. The Bankruptcy Court later construed this Objection as being a “motion
                                                                                  13 for reconsideration” that was “too late.” (RJN 2). Because the Objection was not
                                                   (323) 852-1000




                                                                                  14 timely, it did not toll the time to appeal the Dismissal Order. Cf. In re Weston, 41
                                                                                  15 F.3d 493, 495 (9th Cir. 1994) (construing a timely-filed “motion for rehearing” as a
                                                                                  16 motion for reconsideration under Rule 9023). As a result, the time to appeal the
                                                                                  17 Dismissal Order was not tolled. Because no notice of appeal was filed within the 14
                                                                                  18 days following the entry of the Dismissal Order, the Notice of Appeal is untimely.
                                                                                  19 Because an untimely appeal divests the appellate court of jurisdiction, this appeal
                                                                                  20 must be dismissed for lack of jurisdiction.
                                                                                  21            C.        The Time to Appeal the Dismissal Order Was Never Extended.
                                                                                  22            Rule 8002(d)(1) allows the bankruptcy court to extend the time to appeal due
                                                                                  23 to “excusable neglect” upon a motion filed within 21 days after the 14-day period
                                                                                  24 has expired. See Fed. R. Bankr. P. 8002(d)(1). Put differently, a motion to extend
                                                                                  25 time under Rule 8002(d)(1) must be filed within 35 days of the entry of the order to
                                                                                  26 extend the time to appeal that order. See In re Ozenne, 841 F.3d 810, 814 n. 4 (9th
                                                                                  27 Cir. 2016) (citing Fed. R. Bankr. P. 8002(d)).
                                                                                  28
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     13                  Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 14 of 17 Page ID #:63




                                                                                   1            Here, the Motion to Extend Time to Appeal sought to extend the time to
                                                                                   2 appeal the Order Overruling Objection, not the Dismissal Order. Indeed, the motion
                                                                                   3 would have been too late to extend the time to appeal the Dismissal Order, as it was
                                                                                   4 filed beyond the 35-day window after entry of the Dismissal Order. In particular, the
                                                                                   5 Order Overruling Objection was entered on July 5, 2019, whereas the Dismissal
                                                                                   6 Order was entered on May 24, 2019. While the Motion to Extend Time to Appeal
                                                                                   7 was filed within the 35 day window after entry of the Order Overruling Objection, it
                                                                                   8 was filed 77 days after the entry of the Dismissal Order. Accordingly, the Motion to
                                                                                   9 Extend Time to Appeal could not have had the effect of extending the time to appeal
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 the Dismissal Order. Because the Motion to Extend Time to Appeal was filed
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 beyond the 35 day window after entry of the Dismissal Order, it did not extend the
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12 time to appeal that order.
                                                                                  13
                                                   (323) 852-1000




                                                                                  14 V.         CONCLUSION
                                                                                  15            For the reasons set forth above, the instant appeal is untimely. No timely
                                                                                  16 tolling motion was ever filed within the 14 days following entry of the Dismissal
                                                                                  17 Order. No extension of the time to appeal the Dismissal Order was ever sought or
                                                                                  18 granted. Because an untimely appeal is mandatory and “jurisdictional,” this
                                                                                  19 bankruptcy appeal must be dismissed for lack of jurisdiction.
                                                                                  20 DATED: November 15, 2019                    FRANDZEL ROBINS BLOOM &
                                                                                                                                 CSATO, L.C.
                                                                                  21
                                                                                                                                 REED S. WADDELL
                                                                                  22                                             GERRICK M. WARRINGTON
                                                                                  23
                                                                                  24
                                                                                                                                 By:         /s/ Gerrick M. Warrington
                                                                                  25
                                                                                                                                       GERRICK M. WARRINGTON
                                                                                  26                                                   Attorneys for Appellee FIRST-CITIZENS
                                                                                  27                                                   BANK & TRUST COMPANY

                                                                                  28
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     14                  Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 15 of 17 Page ID #:64




                                                                                   1          CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMIT,
                                                                                   2       TYPEFACE REQUIREMENTS, AND TYPE-STYLE REQUIREMENTS
                                                                                   3            1.        This document complies with the type-volume limit of Fed. R. Bankr.
                                                                                   4 P. 8015(h) because, excluding the parts of the document exempted by Fed. R.
                                                                                   5 Bankr. P. 8015(g), 8013(a)(2)(C):
                                                                                   6            ☑ this document contains 3,046 words, or
                                                                                   7            ☐ this brief uses a monospaced typeface and contains [state the number of]
                                                                                   8 lines of text.
                                                                                   9            2.        This document complies with the typeface requirements of Fed. R.
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                  10 Bankr. P. 8015(a)(5) and the type-style requirements of Fed. R. Bankr. P. 8015(a)(6)
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11 because:
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12            ☑ this document has been prepared in a proportionally spaced typeface using
                                                                                  13 Microsoft Word 2010 in Times New Roman size 14 font, or
                                                   (323) 852-1000




                                                                                  14            ☐ this brief has been prepared in a monospaced typeface using [state name
                                                                                  15 and version of word-processing program] with [state number of characters per inch
                                                                                  16 and name of type style].
                                                                                  17
                                                                                  18 DATED: November 15, 2019                    FRANDZEL ROBINS BLOOM &
                                                                                                                                 CSATO, L.C.
                                                                                  19
                                                                                                                                 REED S. WADDELL
                                                                                  20                                             GERRICK M. WARRINGTON
                                                                                  21
                                                                                  22
                                                                                                                                 By:         /s/ Gerrick M. Warrington
                                                                                  23
                                                                                                                                       GERRICK M. WARRINGTON
                                                                                  24                                                   Attorneys for FIRST-CITIZENS BANK &
                                                                                  25                                                   TRUST COMPANY

                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     15                  Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 16 of 17 Page ID #:65




                                                                                   1                                       PROOF OF SERVICE
                                                                                   2       AKHOIAN ENTERPRISES, INC. v. FIRST-CITIZENS BANK & TRUST
                                                                                                                 COMPANY
                                                                                   3                         2:19-cv-08277-DMG
                                                                                   4            I, the undersigned, declare and certify as follows:
                                                                                   5        I am over the age of eighteen years, not a party to the within action and
                                                                                     employed in the County of Los Angeles, State of California. I am employed in the
                                                                                   6 office of Frandzel Robins Bloom & Csato, L.C., members of the Bar of the above-
                                                                                     entitled Court, and I made the service referred to below at their direction. My
                                                                                   7 business address is 1000 Wilshire Boulevard, Nineteenth Floor, Los Angeles, CA
                                                                                     90017-2427.
                                                                                   8
                                                                                     On November 15, 2019, I served true copy(ies) of the APPELLEE FIRST-
                                                                                   9 CITIZENS BANK & TRUST COMPANY’S NOTICE OF MOTION AND
                                                                                     MOTION TO DISMISS BANKRUPTCY APPEAL FOR LACK OF
                                                                                  10 JURISDICTION, the original(s) of which is(are) affixed hereto. to the party(ies) on
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                     the attached service list.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                                              SEE ATTACHED SERVICE LIST
                                                                                  12
                                                                                     BY MAIL: I placed the envelope for collection and mailing at Los Angeles,
                                                                                  13 California. The envelope was mailed with postage fully prepaid. I am readily
                                                   (323) 852-1000




                                                                                     familiar with this firm’s practice of collection and processing correspondence for
                                                                                  14 mailing. Under that practice it would be deposited with the U.S. postal service on
                                                                                     that same day with postage thereon fully prepaid at Los Angeles, California, in the
                                                                                  15 ordinary course of business. I am aware that on motion of party served, service is
                                                                                     presumed invalid if postal cancellation date or postage meter date is more than 1 day
                                                                                  16 after date of deposit for mailing in affidavit.
                                                                                  17 BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused said document(s)
                                                                                     to be transmitted by electronic mail. This service may be based on a court order or
                                                                                  18 on an agreement among the parties to accept service by E-Mail. The name(s) and e-
                                                                                     mail addresses of the person(s) served are set forth in the service list. The document
                                                                                  19 was transmitted by electronic transmission and without error.
                                                                                  20         I declare under penalty of perjury under the laws of the State of California
                                                                                       and the United States of America that the foregoing is true and correct.
                                                                                  21
                                                                                                Executed on November 15, 2019, at Los Angeles, California.
                                                                                  22
                                                                                  23
                                                                                                                                              /s/ Sandra Young-King
                                                                                  24                                                   Sandra Young-King
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     16                  Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
                                                                                  Case 2:19-cv-08277-DMG Document 9 Filed 11/15/19 Page 17 of 17 Page ID #:66




                                                                                   1                                           SERVICE LIST
                                                                                   2
                                                                                   3 Ronald Norman                                     Attorneys for Appellants
                                                                                     LAW OFFICES OF
                                                                                   4 FARNELL & NORMAN
                                                                                     2020 Main Street, Suite 770
                                                                                   5 Irvine, California 92614
                                                                                     Email: rnorman@fknlaw.com
                                                                                   6
                                                                                     Richard D. Burstein                               Courtesy Copy by U.S. Mail Only
                                                                                   7 Talin Keshishian
                                                                                     BRUTZKUS GUBNER ROZANSKY                          Attorneys for David Seror, Chapter 7
                                                                                   8 SEROR WEBER LLP                                   Trustee for Chapter 7 Bankruptcy Debtor
                                                                                     21650 Oxnard Street, Suite 500                    Akhoian Enterprises, Inc.
                                                                                   9 Woodland Hills, CA 91367
                                                                                     Email: rburstein@bg.law;
                                                                                  10 tkeshishian@bg.law
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                  11
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                  12
                                                                                  13
                                                   (323) 852-1000




                                                                                  14
                                                                                  15
                                                                                  16
                                                                                  17
                                                                                  18
                                                                                  19
                                                                                  20
                                                                                  21
                                                                                  22
                                                                                  23
                                                                                  24
                                                                                  25
                                                                                  26
                                                                                  27
                                                                                  28
                                                                                       3544852.1 | 100102-0181
                                                                                                                                     17                  Case No. 2:19-cv-08277-DMG
                                                                                                          NOTICE OF MOTION AND MOTION TO DISMISS BANKRUPTCY APPEAL
